UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-23325 Guaranty Federal Bancshares, Inc. (Exact name of registrant as specified in its charter) Delaware 43-1792717 (State or other jurisdiction ofincorporation or organization) (IRS Employer Identification No.) 1341 West Battlefield Springfield, Missouri 65807 (Address of principal executive offices) (Zip Code) Telephone Number:(417) 520-4333 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one):Large accelerated filero Accelerated filero Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. Class Outstanding as of November 14, 2007 Common Stock, Par Value $0.10 per share 2,737,554 Shares GUARANTY FEDERAL BANCSHARES, INC. TABLE OF CONTENTS Page PART I. Financial Information Item 1.Financial Statements Consolidated Financial Statements (Unaudited): Statements of Financial Condition 3 Statements of Income 4 Statements ofStockholders’ Equity 5 Statements of Cash Flows 7 Notes to Consolidated Financial Statements 8 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures about Market Risk 17 Item 4.Controls and Procedures 19 PART II. Other Information Item 1.Legal Proceedings 20 Item 1A.Risk factors 20 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3.Defaults Upon Senior Securities 20 Item 4.Submission of Matters to a Vote of Security Holders 20 Item 5.Other Information 20 Item 6.Exhibits 20 Signatures 2 Table of Contents PART IFINANCIAL INFORMATION Item 1. Financial Statements GUARANTY FEDERAL BANCSHARES, INC. CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION SEPTEMBER 30, 2007 (UNAUDITED) AND DECEMBER 31, 2006 ASSETS 9/30/2007 12/31/06 Cash $ 10,743,882 10,684,831 Interest-bearing deposits in other financial institutions 408,020 4,195,770 Cash and cash equivalents 11,151,902 14,880,601 Available-for-sale securities 16,426,812 7,906,321 Held-to-maturity securities 678,638 763,025 Stock in Federal Home Loan Bank, at cost 3,042,043 5,382,700 Mortgage loans held for sale 667,250 3,004,635 Loans receivable, net of allowance for loan losses of September 30, 2007 - $5,797,691 - December 31, 2006 - $5,783,477 478,542,873 477,264,522 Accrued interest receivable: Loans 2,870,145 2,830,811 Investments 119,114 79,498 Prepaid expenses and other assets 2,742,801 2,955,483 Foreclosed assets held for sale 753,094 172,637 Premises and equipment 9,633,616 7,867,809 Income taxes receivable - 774,469 Deferred income taxes 1,379,887 962,484 $ 528,008,175 524,844,995 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits $ 401,559,443 352,229,636 Federal Home Loan Bank advances 53,086,000 108,000,000 Securities sold under agreements to repurchase 9,861,400 1,703,221 Subordinated debentures 15,465,000 15,465,000 Advances from borrowers for taxes and insurance 657,104 222,869 Accrued expenses and other liabilities 600,415 441,890 Accrued interest payable 1,747,135 1,414,946 Dividend payable 482,077 468,190 483,458,574 479,945,752 COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' EQUITY Common Stock: $0.10 par value; authorized 10,000,000 shares; issued September 30, 2007 -6,726,485,shares; December 31, 2006 - 6,653,527 shares 672,648 665,353 Additional paid-in capital 57,371,689 55,730,352 Unearned ESOP shares (1,173,930 ) (1,344,930 ) Retained earnings, substantially restricted 44,550,704 41,183,006 Accumulated other comprehensive Unrealized appreciation on available-for-sale securities, net of income taxes 966,875 1,534,548 102,387,986 97,768,329 Treasury stock, at cost; September 30, 2007 -3,931,588 shares; December 31, 2006 - 3,764,367 shares (57,838,385 ) (52,869,086 ) 44,549,601 44,899,243 $ 528,008,175 524,844,995 See Notes to Condensed Consolidated Financial Statements 3 Table of Contents GUARANTY FEDERAL BANCSHARES, INC. CONSOLIDATED STATEMENTS OF INCOME THREEMONTHS AND NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) Three months ended Nine months ended 9/30/2007 9/30/2006 9/30/2007 9/30/2006 INTEREST INCOME Loans $ 9,487,166 8,870,204 27,743,936 25,001,916 Investment securities 119,660 112,571 308,682 339,888 Other 79,049 71,830 258,273 176,985 9,685,875 9,054,605 28,310,891 25,518,789 INTEREST EXPENSE Deposits 4,179,228 2,638,877 11,636,397 7,383,588 Federal Home Loan Bank advances 737,296 1,610,387 2,726,634 4,197,026 Subordinated agreements 247,992 251,057 776,368 765,892 Other 37,229 42,774 37,229 91,187 5,201,745 4,543,095 15,176,628 12,437,693 NET INTEREST INCOME 4,484,130 4,511,510 13,134,263 13,081,096 PROVISION FOR LOAN LOSSES 210,000 150,000 630,000 600,000 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES 4,274,130 4,361,510 12,504,263 12,481,096 NONINTEREST INCOME Service charges 533,718 337,621 1,650,794 987,543 Late charges and other fees 76,035 36,136 206,847 186,408 Gain on sale of investment securities 181,632 176,958 567,603 551,879 Gain on sale of loans 282,357 172,827 906,225 452,792 Loss on foreclosed assets (24,826 ) (2,062 ) (25,436 ) (2,327 ) Other income 167,989 199,570 511,153 525,445 1,216,905 921,050 3,817,186 2,701,740 NONINTEREST EXPENSE Salaries and employee benefits 1,802,147 1,588,921 5,357,239 4,515,725 Occupancy 400,916 417,946 1,219,123 1,105,809 SAIF deposit insurance premiums 10,954 9,801 31,201 30,033 Data processing 96,136 77,415 298,405 202,556 Advertising 99,999 101,039 299,997 303,293 Other expense 576,406 435,072 1,650,929 1,383,672 2,986,558 2,630,194 8,856,894 7,541,088 INCOME BEFORE INCOME TAXES 2,504,477 2,652,366 7,464,555 7,641,748 PROVISION FOR INCOME TAXES 891,786 1,028,044 2,682,100 2,871,711 NET INCOME $ 1,612,691 1,624,322 4,782,455 4,770,037 BASIC EARNINGS PER SHARE $ 0.60 0.58 1.75 1.71 DILUTED EARNINGS PER SHARE $ 0.59 0.56 1.70 1.64 See Notes to Condensed Consolidated Financial Statements 4 Table of Contents GUARANTY FEDERAL BANCSHARES, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY NINE MONTHS ENDED SEPTEMBER 30, 2007 (UNAUDITED) Common Stock Additional Paid-In Capital Unearned ESOP Shares Treasury Stock Retained Earnings Accumulated Other Comprehensive Income Total Balance, January 1, 2007 $ 665,353 55,730,352 (1,344,930 ) (52,869,086 ) 41,183,006 1,534,548 44,899,243 Comprehensive income Net income - 4,782,455 - 4,782,455 Change in unrealized appreciation on available-for-sale securities, net of income taxes - (567,673 ) (567,673 ) Total comprehensive income 4,214,782 Dividends ($0.52 per share) - (1,414,757 ) - (1,414,757 ) Stock award plans - 327,426 - 327,426 Stock options exercised 7,295 978,381 - 985,676 Release of ESOP shares - 335,530 171,000 - - - 506,530 Treasury stock purchased - - - (4,969,299 ) - - (4,969,299 ) Balance, September 30, 2007 $ 672,648 57,371,689 (1,173,930 ) (57,838,385 ) 44,550,704 966,875 44,549,601 See Notes to Condensed Consolidated Financial Statements 5 Table of Contents GUARANTY FEDERAL BANCSHARES, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY NINE MONTHS ENDED SEPTEMBER 30, 2006 (UNAUDITED) Common Stock Additional Paid-In Capital Unearned ESOP Shares Treasury Stock Retained Earnings Accumulated Other Comprehensive Income Total Balance, January 1, 2006 $ 657,135 53,778,686 (1,572,930 ) (49,276,005 ) 36,533,338 1,971,925 42,092,149 Comprehensive income Net income - 4,770,037 - 4,770,037 Change in unrealized appreciation on available-for-sale securities, net of income taxes - (360,829 ) (360,829 ) Total comprehensive income 4,409,208 Dividends ($0.495 per share) - (1,391,228 ) - (1,391,228 ) Stock award plans - 355,596 - 355,596 Stock options exercised 7,388 1,020,556 - 1,027,944 Release of ESOP shares - 318,922 171,000 - - - 489,922 Treasury stock purchased - - - (2,507,779 ) - - (2,507,779 ) Balance, September 30, 2006 $ 664,523 55,473,760 (1,401,930 ) (51,783,784 ) 39,912,147 1,611,096 44,475,812 See Notes to Condensed Consolidated Financial Statements 6 Table of Contents GUARANTY FEDERALBANCSHARES, INC CONSOLIDATED STATEMENTS OF CASH FLOWS NINE MONTHS ENDED SEPTEMBER 30, 2(UNAUDITED) 9/30/2007 9/30/2006 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 4,782,455 4,770,037 Items not requiring (providing) cash: Deferred income taxes (84,008 ) (526,593 ) Depreciation 663,496 569,646 Provision for loan losses 630,000 600,000 Gain on loans and investment securities (1,473,828 ) (1,004,671 ) Gain on sale of premises and equipment and other assets - (110,766 ) Gain on sale of foreclosed assets (396 ) (1,023 ) Amortization of deferred income, premiums and discounts 5,100 32,072 Stock award plan expense 50,840 49,017 Origination of loans held for sale (54,656,645 ) (36,495,543 ) Proceeds from sale of loans held for sale 57,900,255 36,551,565 Release of ESOP shares 506,530 489,922 Changes in: Accrued interest receivable (78,950 ) (511,136 ) Prepaid expenses and other assets 212,682 502,488 Accounts payable and accrued expenses 336,860 828,086 Income taxes payable 1,204,909 306,579 Net cash provided by operating activities 9,999,300 6,049,680 CASH FLOWS FROM INVESTING ACTIVITIES Net increase in loans (3,846,875 ) (32,912,403 ) Principal payments on held-to-maturity securities 82,999 158,120 Principal payments on available-for-sale securities 211,085 124,756 Proceeds from maturities of available-for-sale securities 500,000 500,000 Purchase of premises and equipment (2,429,303 ) (1,142,298 ) Purchase of tax credit investments - (657,412 ) Proceeds from sale of originated mortgage servicing rights - 742,757 Proceeds from sale of premises and equipment - 5,927 Purchase of available-for-sale securities (10,630,694 ) (3,780,316 ) Proceeds from sale of available-for-sale securities 1,068,601 560,690 Redemption (purchase) of FHLB stock 2,340,657 (1,343,900 ) Proceeds from sale of foreclosed assets 1,351,803 27,798 Net cash used in investing activities (11,351,727 ) (37,716,281 ) CASH FLOWS FROM FINANCING ACTIVITIES Stock options exercised 985,676 1,027,944 Cash dividends paid (1,400,870 ) (1,391,228 ) Net increase (decrease) in demand deposits,NOW accounts and savings accounts 8,510,522 (7,137,394 ) Net increase in certificates of deposit and securities sold under agreements to repurchase 48,977,464 16,631,231 Proceeds from FHLB advances 1,266,588,600 1,337,414,000 Repayments of FHLB advances (1,321,502,600 ) (1,313,414,000 ) Advances from borrowers for taxes and insurance 434,235 603,413 Treasury stock purchased (4,969,299 ) (2,507,779 ) Net cash provided by (used in) financing activities (2,376,272 ) 31,226,187 DECREASE IN CASH AND CASH EQUIVALENTS (3,728,699 ) (440,414 ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 14,880,601 20,506,478 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 11,151,902 20,066,064 See Notes to Condensed Consolidated Financial Statements 7 Table of Contents NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1:Basis of Presentation The accompanying unaudited interim consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting only of normal recurring accruals) considered necessary for a fair presentation have been included. The results of operations for the period are not necessarily indicative of the results to be expected for the full year. These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s Form 10-K annual report for 2006 filed with the Securities and Exchange Commission.The condensed consolidated statement of financial condition of the Company as of December 31, 2006, has been derived from the audited consolidated statement of financial condition of the Company as of that date.Certain information and note disclosures normally included in the Company’s annual financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted. Note 2:Principles of Consolidation The accompanying consolidated financial statements include the accounts of Guaranty Federal Bancshares, Inc. (the “Company”) and its wholly owned subsidiary, Guaranty Bank (the “Bank”).All significant intercompany transactions and balances have been eliminated in consolidation. Note 3:Benefit Plans The Company has stock-based employee compensation plans, which are described fully in the Company’s December 31, 2006 Annual Report on Form 10-K. The table below summarizes transactions under the Company’s stock option plans for the nine months ended September 30, 2007: Number of shares Incentive Stock Option Non-Incentive Stock Option Weighted Average Exercise Price Balance outstanding as of January 1, 2007 155,491 115,206 17.30 Granted 13,500 25,000 29.39 Exercised (46,958 ) (26,000 ) 13.51 Forfeited - - - Balance outstanding as of September 30, 2007 122,033 114,206 19.93 Options exercisable as of September 30, 2007 68,036 67,206 15.75 8 Table of Contents In December, 2004, the Financial Accounting Standards Board issued Statement of Financial Accounting Standards (SFAS) No.123R, “Share-Based Payment” (SFAS 123R). SFAS 123R requires companies to recognize the cost of employee services received in exchange for awards of equity instruments, such as stock options and restricted stock, based on the fair value of those awards at the date of grant and eliminated the choice to account for employee stock options under Accounting Principles Board Opinion No.25, “Accounting for Stock Issued to Employees” (APB 25). The Company adopted SFAS 123R effective January1, 2006 using the modified prospective method and, as such, results for prior periods have not been restated. Stock-based compensation expense is recognized for all stock options granted or modified after January 1, 2006.In addition, unvested options existing at January 1, 2006, are recognized in expense over the remaining vesting period.The fair value of all stock options has been estimated using the Black-Scholes option pricing model using various assumptions, some of which are highly subjective. Stock-based compensation expense recognized for the three months ended September 30, 2007 and 2006 was $19,605 and $15,185, respectively.Stock-based compensation expense recognized for the nine months ended September 30, 2007 and 2006 was $50,840 and $49,017, respectively.As of September30, 2007, there was $237,044 of unrecognized compensation expense related to nonvested stock options, which will be recognized over the remaining vesting period. Note 4: Earnings Per Share For three months ended September 30, 2007 For nine months ended September 30, 2007 Income Available to Stockholders Average Shares Outstanding Per-share Income Available to Stockholders Average Shares Outstanding Per-share Basic Earnings per Share $ 1,612,691 2,694,772 $ 0.60 $ 4,782,455 2,738,082 $ 1.75 Effect of Dilutive Securities: Stock Options 58,094 78,967 Diluted Earnings per Share $ 1,612,691 2,752,866 $ 0.59 $ 4,782,455 2,817,049 $ 1.70 For three months ended September 30, 2006 For nine months ended September 30, 2006 Income Available to Stockholders Average Shares Outstanding Per-share Income Available to Stockholders Average Shares Outstanding Per-share Basic Earnings per Share $ 1,624,322 2,782,887 $ 0.58 $ 4,770,037 2,792,040 $ 1.71 Effect of Dilutive Securities: Stock Options 111,721 109,448 Diluted Earnings per Share $ 1,624,322 2,894,608 $ 0.56 $ 4,770,037 2,901,488 $ 1.64 Note 5: Other Comprehensive Loss Other comprehensive loss components and related taxes were as follows for the nine months ended September 30, 2007 and 2006: 9 Table of Contents 9/30/2007 9/30/2006 Unrealized losses on available-for-sale securities $ (333,465 ) (20,865 ) Less: Reclassification adjustment forrealized gains included in income (567,603 ) (551,879 ) Other comprehensive loss, before tax benefit (901,068 ) (572,744 ) Tax benefit (333,395 ) (211,915 ) OTHER COMPREHENSIVE LOSS $ (567,673 ) (360,829 ) Note 6: Change in Accounting Principle In July 2006, the Financial Accounting Standards Board (FASB) issued FASB Interpretation No. 48 (FIN 48),
